Citation Nr: 1032400	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  01-03 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an effective date earlier than November 5, 1997, 
for the grant of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Timothy M. White, Attorney at 
law


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from July 
1966 to July 1969 and from January 1971 to January 1974.  This 
matter was originally before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA) awarded TDIU, effective June 29, 1999.  In January 
2003, the Board remanded the case to the RO for the issuance of a 
statement of the case.  The Veteran perfected his appeal as to 
this matter in February 2003.  By decision dated in June 2003, 
the Board granted an earlier effective date of November 5, 1997, 
for the award of TDIU.  The Veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court). 

In a March 2006 memorandum decision, the Court affirmed the 
portion of the Board's June 2003 decision that found that a 
December 10, 1990, RO determination became final.  The portion of 
the Board's decision that found that an April 3, 1991, RO 
determination became final was reversed, and the issue of whether 
the veteran is entitled to an effective date earlier than 
November 5, 1997, for the grant of TDIU benefits was remanded to 
the Board.  This case was before the Board in December 2006 when 
it was remanded for additional development.

By decision dated in October 2008, the Board denied an effective 
date earlier than November 5, 1997, for the award of TDIU.  The 
Veteran appealed that decision to the Court.  In April 2010, the 
Court issued an order that vacated the Board's decision and 
remanded the matter on appeal for readjudication consistent with 
the instructions outlined in a Joint Motion for Remand (Joint 
Motion) by the parties.
 

FINDINGS OF FACT

1. Effective August 26, 1988, the Veteran's service-connected 
disabilities were: posttraumatic stress disorder (PTSD), rated 30 
percent; limitation of motion of the right clavicle, rated 30 
percent; degenerative arthritis of the cervical spine, rated 20 
percent; and left knee instability, rated 10 percent.
2. A final December 10, 1990 RO determination (November 1990 
rating decision) denied the Veteran TDIU, and the determination 
became final.

3. The Veteran filed a claim for TDIU on February 5, 1991.

4. Prior to November 5, 1997 the Veteran's service-connected 
disabilities were not shown to be of such nature and severity as 
to preclude him from obtaining or maintaining substantially 
gainful employment.


CONCLUSION OF LAW

Prior to November 5, 1997, the requirements for TDIU were not 
met, and an effective date for the award of TDIU prior to that 
date is not warranted. 38 U.S.C.A. §§ 1155, 5101, 5110 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.340, 3.341, 
3.400, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted TDIU and assigned an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
January 2003 statement of the case (SOC) provided notice on the 
"downstream" issue of effective dates of awards.  Neither the 
Veteran nor his attorney has alleged that notice in this case was 
less than adequate.  Notably, neither the April 2010 Joint Motion 
nor the Court's March 2006 decision identified any VCAA notice 
problems in this case.  The Board finds that the applicable 
mandates of the VCAA and implementing regulations are met.

The Veteran's pertinent treatment records have been secured.  He 
has not identified any pertinent evidence [e.g., constructively 
of record] that remains outstanding.  The Veteran's attorney 
maintains that VA should obtain a retrospective medical opinion 
as to when it can be concluded that the Veteran's service-
connected disabilities alone kept him from obtaining and 
maintaining substantially gainful employment.  See Chotta v. 
Peake, 22 Vet. App. 80, 86 (2008) (duty to assist may include 
development of medical evidence through a retrospective medical 
evaluation where there is a lack of medical evidence for the time 
period being rated).  However, the Board finds that there is no 
such lack of medical evidence in the case at hand (in fact, there 
is ample evidence, as will be show below) and therefore no duty 
to obtain a retrospective medical opinion.  Thus, VA's duty to 
assist is also met.  Notably, where, as here, the claim seeks an 
earlier effective date for an award, the dispositive evidence is 
that already of record, and the dates on which it was received.  
Accordingly, the Board will address the merits of the claim.

II. Factual Background

VA records show that in October 1989 the RO, in part, denied 
service connection for a psychiatric disorder and denied TDIU.  
The RO also denied TDIU in a November 1990 confirmed rating 
decision (notice to the Veteran being mailed December 10, 1990).  
The Court's March 2006 Memorandum decision, which is the "law of 
the case" in this matter, found that the November/December 
rating decision is final.  The Veteran submitted an informal 
claim for TDIU (based on the RO's receipt of VA treatment 
records, see 38 C.F.R. § 3.157) on February 5, 1991.  The Court's 
March 2006 Memorandum decision found that such date is the date 
of claim in this matter.  These treatment records include an 
August 26, 1988, medical certificate, which shows that the 
Veteran was seen with complaints of burning eyes, back pain and 
problems breathing.  The diagnoses included possible hayfever, 
COPD and arthritis.  The Veteran was treated and asked to return 
in one month.  September 1988 treatment records note the 
Veteran's complaints of back pain and numbness in his leg.  The 
diagnoses included arthritis of the lower back and cervical 
spine.  He was referred for rehabilitation.  In November 1988, he 
reported continuing problems, but some improvement.  In August 
1989, he was seen with complaints of back pain.  He reported that 
he was working at running errands and desk work (permanent light 
duty).  In 1990, he was seen with various complaints, including 
eye problems, peptic ulcer disease and joint pain.

A March 1991 VA vocational rehabilitation evaluation report notes 
that the Veteran was referred to a community college for academic 
training.  He was found to be qualified for Chapter 31 benefits, 
but did not pursue such training.

In a March 1991 confirmed rating decision the RO again denied 
TDIU and the Veteran and his representative were notified of the 
determination and appellate rights by correspondence dated April 
3, 1991.  In May 1991, the Veteran submitted a notice of 
disagreement from the RO's April 3, 1991, correspondence.  An SOC 
was issued to the Veteran in January 1992.

In March 1992, the Veteran again underwent a VA vocational 
rehabilitation evaluation.  He was encouraged to seek remedial 
work and then go on to some sort of sedentary (office or 
clerical) work.  He indicated that he was concerned about his age 
(57) and poor job prospects in his area.  He asked that his case 
be suspended until a later time.  

A May 1992 statement signed by Dr. G.W. Hoffman noted that his 
facility had been treating the Veteran since January 1992.  Dr. 
Hoffman reported that the Veteran reported that he experienced an 
increase in PTSD symptomatology in November 1989, when he went on 
physical disability at his workplace.

In July 1992, the Veteran was hospitalized with an exacerbation 
of PTSD.  On discharge in October 1992, his symptoms had 
stabilized.

In November 1992, the RO, in pertinent part, granted service 
connection for PTSD. A 10 percent rating was assigned from 
February 27, 1992.

A January 1993 report from Dr. Hoffman notes that the Veteran's 
symptoms of depression had resolved, yet PTSD symptoms continued 
unimproved and were described as severe.  The examiner also 
opined that the Veteran was entirely unable to hold even a 
sedentary job given his preoccupation with Vietnam plus his 
multiple injuries.  In March 1993 the Veteran was given a 
temporary 100 percent rating because he was hospitalized.  An 
April 1993 letter from Dr. Hoffman concluded that "since 
Vietnam, [the Veteran] has been forced to exist at poverty level 
secondary to total industrial impairment due to a severe 
condition of PTSD."  Dr. Hoffman noted that the Veteran had 
chronic symptoms of PTSD and depression.

A May 1993 VA examination report notes that the Veteran's claims 
file was reviewed at the time of the examination.  The Veteran 
indicated he was doing better.  Sleep was reported to be good 
with medication.  He denied feelings of hopelessness or 
helplessness. He denied homicidal or suicidal ideation. On mental 
status examination, the Veteran was fully oriented and memory was 
intact. There was no evidence of thought disorder.  The diagnosis 
was moderate PTSD.

0n August 9, 1993 the Veteran submitted a formal claim for TDIU.

A September 1993 Social Security Administration (SSA) psychiatric 
evaluation concluded that the Veteran did not have grossly 
impaired ability to reason or to make occupational or personal 
judgments because of psychiatric illness.  Some impairment in his 
ability to make social adjustments was possible.  Physical 
evaluation concluded that there was no orthopedic condition found 
that would prevent the Veteran from returning to any previous job 
with necessity for limitation of activities.  

In a May 10, 1994 amended decision, SSA found that the Veteran 
had been disabled since November 20, 1989.  SSA found that in 
1989 the Veteran began experiencing flashbacks and noted that Dr. 
Hoffman found that the Veteran had PTSD and major depression.

A November 1995 VA psychiatric examination found that the Veteran 
could be employed in a home-based activity or low stress outdoor 
activity with little direct contact with the public.  The 
examiner opined that the Veteran would not do well in an office 
or company environment.  On physical examination it was noted 
that the Veteran was approaching the usual age of retirement; the 
examiner opined that the Veteran would be able to do a sedentary 
job from a physical standpoint.

A VA general medical examination in June 1997 included an opinion 
that the Veteran would be able to work in a sedentary capacity.  
It was noted that he would not be able to lift more than 20 
pounds due to his right arm disability or climb ladders or stairs 
due to his left knee disorder, but that he could sit and perform 
a desk job if he were allowed to move about once or twice per 
hour. A psychiatric examiner opined that the Veteran's employment 
limitations were only minimally present for PTSD, and that from 
the standpoint of his PTSD he certainly could be employable in a 
work situation that had minimal social contact and no contact 
with the general public. A Global Assessment of Functioning (GAF) 
score of 60 (reflecting mild to moderate impairment in social and 
occupational functioning) was provided.

SSA records received in February 1998 show the Veteran was found 
to be disabled and severely impaired as a result of degenerative 
joint disease and an anxiety-related disorder.

A November 5, 1997 VA outpatient treatment report notes that the 
Veteran had been totally disabled by his PTSD symptoms and unable 
to work. A GAF score of 35 was provided; it was noted the Veteran 
had major problems in occupational functioning, and also could 
drive only short distances before experiencing pain. A November 
23, 1997 VA treatment report notes findings of severe depression 
with homicidal and suicidal ideation. It was the examiner's 
opinion that the Veteran was severely disabled with little 
support.

On August 5, 1998, the RO received correspondence dated July 29, 
1998, in which the Veteran submitted a document dated June 17, 
1998, from a VA staff psychiatrist. The Veteran stated he was 
medically retired from employment because of his PTSD and 
injuries to his shoulder, neck, spine, and back. The June 1998 VA 
medical opinion noted the Veteran continued to experience severe 
depression and suicidal ideation. It was also noted that he 
experienced intrusive thoughts of trauma, nightmares, flashbacks, 
intense distress, psychological reactivity to at exposure to 
stimuli, avoidant symptoms, a reluctance to leave his home, 
diminished interests and enjoyment in activities, restricted 
range of affect, increased arousal symptoms, and serious problems 
maintaining relationships. On June 29, 1999, the RO received 
correspondence from the Veteran, including a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability. The Veteran stated he had not worked since 
November 1989 as a result of his PTSD.

A VA compensation and pension examination in May 2000 produced 
diagnoses of chronic PTSD and major depressive disorder, in 
remission. The examiner stated the Veteran was incapable of 
working because of his PTSD. A GAF score of 47 for PTSD was 
provided, which the examiner noted was related to the Veteran's 
difficulty sleeping, emotional numbing, social isolation, fear of 
loss of control of aggressive feelings, irritability, and chronic 
feelings of alienation.

In July 2000, the RO, among other things, granted a 70 percent 
rating for PTSD and TDIU. The ratings were effective from June 
29, 1999. An October 2001 rating decision granted a 100 percent 
schedular rating for PTSD, effective from February 6, 2001.

In December 2001, the Veteran expressed disagreement with the 
assigned effective date of the grant of his unemployability 
claim. He asserted his 100 percent unemployability claim had 
remained on appeal since 1989 or 1990.

By decision in June 2003, the Board granted an earlier effective 
date of November 5, 1997, for the award of TDIU. In so doing, the 
Board found that rating decisions in October 1989, November 1990, 
March 1991 and October 1993 that denied TDIU became final because 
the Veteran either did not appeal, or did not timely perfect an 
appeal as to these determinations. The Board also found that a 
claim for TDIU was received by the RO on August 5, 1998. 
Subsequent to the RO's receipt of that claim, VA outpatient 
treatment records were obtained indicating the Veteran was 
totally disabled because of his service-connected PTSD. The Board 
granted an earlier effective date of November 5, 1997, based on a 
VA outpatient treatment record of that date which notes that the 
Veteran was totally disabled as a result of his service- 
connected disabilities.

In the March 2006 memorandum decision, the Court affirmed the 
portion of the Board's June 2003 decision that found that a 
December 10, 1990 RO determination (November 1990 rating 
decision) was final; however, the Court reversed the portion of 
the Board's decision that found that an April 3, 1991 RO 
determination (March 1991 rating decision) was final. 
Specifically, the Court found that the Veteran submitted a claim 
for TDIU (i.e., the RO's receipt of VA treatment records, see 38 
C.F.R. § 3.157) on February 5, 1991. The RO mailed notice of its 
decision on April 2, 1991, and an SOC was issued to the Veteran 
in January 1992. However, the Court found that the notice of 
appellate rights accompanying the SOC was legally insufficient 
and affirmatively misleading; that the April 3, 1991, RO 
determination never became final; and that a February 2003 
substantive appeal was effective as to the January 1992 SOC. The 
Court held that the appellant has had a TDIU claim pending since 
February 5, 1991, and ordered the Board to "determine the date 
on which the appellant became 'unable to secure or follow a 
substantially gainful occupation as a result of service connected 
disabilities'", and to "determine the precise date on which the 
Veteran's TDIU claim is deemed received under the provisions of § 
3.157" [see Court's explanation in the May 2006 Memorandum 
Decision, at the top of page 7] . ."if such determination is 
necessary to readjudicate the claim."  In a December 2006 
Remand, the Board noted that inasmuch as the RO had not made 
initial determinations on these matters as dictated by due 
process concerns, the case had to be remanded for the RO to do 
so.

During a May 2008 RO hearing (reported as a March 2008 hearing in 
the Joint Motion) the Veteran testified that he had stopped 
working in 1989, and that his previous flashbacks were not as bad 
as when he had lost his job.

III. Legal Criteria and Analysis

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase (to 
include TDIU) will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  An exception to this rule provides 
that the effective date of an award for increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When 
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during the 
period one year prior to the application.  See Hazan v. Gober, 10 
Vet. App. 511 (1997).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid to any individual under 
the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p).  An informal claim must identify the benefit 
sought.  38 C.F.R. § 3.155(a).  If a formal claim is received 
within one year of an informal claim, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service connected 
disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations 
further provide that if there is only one such disability, it 
must be rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In 
any event, it is the policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet 
the applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration where 
the veteran is unemployable due to service connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Court's holdings in the March 2006 Memorandum decision 
included that an informal claim for TDIU was received by VA in 
February 1991, and also, in essence, that the one year period the 
Veteran had for filing a formal claim for TDIU (to establish the 
February 5, 1991 date of informal as the date of claim in this 
matter) tolled because he did not receive proper notice following 
VA's receipt of the informal claim.  His first formal claim for 
TDIU received after the December 1990 date of the prior final RO 
decision in the matter, was received August 9, 1993.  Under the 
"law of the case", the date of claim in this matter is February 
5, 1991.

The date of claim is earlier than the effective date that has 
been assigned.  However, as detailed below the Board finds that 
it was not factually ascertainable prior to November 5, 1997, 
that the Veteran satisfied the criteria for TDIU.

In the December 2006 Remand the Board incorrectly stated that the 
schedular percentage requirements for TDIU were not met prior to 
June 29, 1999.  As the RO correctly noted in a July 2008 
supplemental SOC (SSOC), the schedular requirements were actually 
met prior to this date.  Effective August 26, 1988, the Veteran's 
service-connected disabilities were:  PTSD, rated 30 percent; 
limitation of motion of the right clavicle, rated 30 percent; 
degenerative arthritis of the cervical spine, rated 20 percent; 
and left knee instability, rated 10 percent.  The right shoulder, 
cervical spine and left knee disabilities affect a single body 
system (orthopedic), and are rated 50 percent combined.  With 
PTSD, the total combined rating was 70 percent.  Consequently, 
the schedular requirements for TDIU were met effective August 26, 
1988 (See 38 C.F.R. §§ 4.16(a), 4.25), and were met throughout 
the appeal period.  However, the record does not show that prior 
to November 5, 1997 the Veteran was unable to obtain and/or 
maintain substantially gainful employment due to his service-
connected disabilities.

The Joint Motion found that a Remand to the Board was required in 
order for the Board to address all of the favorable evidence of 
record, including the amended decision of the SSA, the April and 
May 1993 statements provided by Dr. Hoffman, and the Appellant's 
testimony in 2008 in determining whether he was entitled to an 
earlier effective date for TDIU.  Specifically, the Board was 
asked to address: (1) the medical evidence from Dr. Hoffman that 
the Veteran was unable to maintain his employment due to PTSD; 
(2) the SSA findings that the Veteran had been disabled since 
November 1989, that since 1989 he had been experiencing 
flashbacks two to three times a week, that he had not been 
employed since November 1989, and that he had been diagnosed with 
PTSD and major depression; and (3) the Veteran's 2008 hearing 
testimony that he had stopped working since 1989 and that his 
flashbacks had increased in severity at that time.

However, despite the favorable evidence noted above, the Board 
finds the preponderance of the evidence weighs against the claim.  
The weight of a medical opinion is diminished where that opinion 
is ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Sklar v. Brown, 5 Vet. App. 140 (1993).

With respect to the January and April 1993 statements from Dr. 
Hoffman, the Board finds the VA psychiatric examination in May 
1993 to be a more accurate picture of the Veteran's disability.  
This is so because the May 1993 examiner had the benefit of a 
review of the Veteran's medical records (see statement in 
examination report to this effect) while Dr. Hoffman's statements 
appear to be based on two relatively short periods of treatment, 
from December 1983 to April 1984 and from January 1992 to April 
1993.  As Dr. Hoffman's positive opinions are based on 
examinations of more limited scope than the VA examiner, Dr. 
Hoffman's opinions have less probative value.

The claims folder review by the VA examiner is significant in 
this case because it results in a stronger rationale which makes 
the May 1993 VA examination findings more probative.  For 
example, the VA examiner concluded in May 1993 that the Veteran's 
PTSD was only moderate and supported this finding by noting that 
the Veteran and his VA counselor had recently agreed that he 
needed less treatment for PTSD in that they decreased his 
treatment from once a week to once a month.  This is reflected in 
the Veteran's statement during the examination that "he is doing 
better than he was a year ago."  He reports he is more relaxed 
and is more comfortable talking with others.  Further, his 
nightmares had significantly decreased from three a week to one 
every couple of weeks.  His sleep was good and he had the energy 
to take care of his children and do his household chores.  
Notably, abilities to complete household chores and to tend to 
children are factors weighing on the level of functioning that is 
within the capability of an individual.

On the other hand, Dr. Hoffman's conclusions in January and April 
1993 appear to be based solely on current findings without the 
type of longitudinal review that makes the May 1993 VA 
examination report more meaningful.  Further, Dr. Hoffman 
indicates in his January 1993 statement (p.2) that the Veteran 
stopped working because of significant, physical disabilities, 
including nonservice-connected congestive heart failure.  
Further, as Dr. Hoffman was, by his own admission, not treating 
the Veteran at the time the Veteran lost his job in 1989, Dr. 
Hoffman's statement in January 1993 indicating that the Veteran's 
PTSD symptoms worsened when he lost his job appears to be 
entirely based on the Veteran's own assessment of his level of 
disability in 1989.  The Board is not obligated to accept medical 
opinions premised on a veteran's recitation of medical history.  
See Godfrey v. Brown, 8 Vet. App. 113 (1995).  Likewise, the 
Veteran's 2008 testimony with respect to increased flashbacks in 
1989 when he lost his job is based on his own recollection of 
events that happened almost 20 years prior to the hearing.  The 
Board is not bound to accept uncorroborated accounts of a 
veteran's medical history but must assess the credibility and 
weight of the evidence provided by the Veteran rejecting it.  
Swann v. Brown, 5 Vet. App. 229, 233 (1993).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses.  Layno, 6 Vet. App. at 470.  However, a review of the 
contemporaneous medical evidence, including the treatment records 
of his private treating physician, Dr. Province, dated from 1985 
to 1992 reveal no complaints, treatment, or diagnosis referable 
to PTSD.  Likewise, at the time of the SSA psychiatric 
examination in August 1993, the Veteran reported no symptoms of 
flashbacks.  Significantly, a November 1989 treatment record from 
Dr. Province notes that the Veteran's attorney had asked him to 
write a report saying the Veteran's condition had deteriorated 
since service.  However, Dr. Province noted that he "cannot say 
that."  Dr. Province stated "I don't think he is much worse 
than most 50 year old men but 50 year old men are not able to 
lift 130# (pound) tires etc.  I don't think he should have been 
doing that hard work with a 50% disability to start with."  Dr. 
Province's records also show that the Veteran sought frequent 
treatment for nonservice-connected low back problems within the 
year leading up to his retirement.  In other words, in the 
opinion of the Veteran's own treating physician, it was the 
Veteran's age, in large part, in addition to his nonservice-
connected low back problems, that precluded him continuing his 
physically strenuous employment, and not PTSD symptoms.  The 
Board attaches substantially greater probative weight to the 
contemporaneous clinical findings by the Veteran's own treating 
physician than to the Veteran's compensation-driven statements, 
made years after the time period in question, in connection with 
a claim for VA benefits.  

The Veteran's contemporaneous statements during a January 1992 
hearing before RO personnel, also do not reveal (or suggest) 
significant PTSD problems.  The Veteran testified that he was 
just starting VA treatment for PTSD; he provided no specifics 
with regard to his symptoms, including no complaints of 
flashbacks.  Significantly, when asked why he felt he could no 
longer work, he responded that he had a limited profile for 
lifting (i.e., disablement due to nonservice-connected low back 
problems).

With respect to the May 1994 SSA findings that the Veteran had 
been disabled since November 1989, that since 1989 he had been 
experiencing flashbacks two to three times a week, that he had 
not been employed since November 1989, and that he had been 
diagnosed with PTSD and major depression, these SSA findings all 
appear to be almost entirely based on Dr. Hoffman's statements 
(in addition to the Veteran's statements), which have been 
discussed above.  Therefore, the same reasons that make Dr. 
Hoffman's statements less probative also make the 1994 
conclusions of SSA less probative.  

Evidence that weighs against the claim includes the August 1993 
psychiatric examination developed in connection with the 
Veteran's claim for SSA disability benefits.  At the time of that 
examination, the examiner reported, "When I inquired about his 
present emotional state, he reported physical symptoms instead."  
The examiner diagnosed PTSD by history only.  Further, the 
September 1993 medical examination developed in connection with 
the Veteran's claim for SSA disability benefits concluded that 
"[t]here is no orthopedic condition noted which would prevent 
him from returning to any previous job with necessity for 
limitation of activities."  The examiner also "found no reason 
for him to walk with a cane."

The preponderance of the evidence of record for the period prior 
to November 5, 1997, weighs against the claim, as discussed 
above.  A September 1993 SSA evaluation, a November 1995 VA 
examination report and a June 1997 VA examination report all 
found the Veteran able to work in at least a sedentary capacity, 
despite his service-connected disabilities. It was not until 
November 5, 1997, that a VA examiner, after reviewing the 
Veteran's claims file, found that the Veteran was totally 
disabled by his PTSD symptoms and unable to work.  In summary, 
despite the impairment due to the Veteran's service-connected 
disabilities, the medical evidence did not show that they 
rendered him unemployable prior to November 5, 1997.

The effective date for an award of TDIU will be the date of 
receipt of the claim or date entitlement arose, whichever is 
later (the exception-since a claim for TDIU is a claim for an 
increased rating-being that a grant of TDIU may be effective from 
the date unemployability was shown if a claim for TDIU is filed 
within a year). See 38 C.F.R. § 3.400(o).  The Veteran's claim 
for a TDIU was received 1991. The date entitlement arose (i.e., 
when unemployability was shown) is November 5, 1997. Therefore, 
the effective date can be no earlier than November 5, 1997.

The governing law and regulations are very specific, and the 
Board is bound by them. See 38 U.S.C.A. § 7104(c).  Based on 
facts shown, there is no appropriate legal basis for assignment 
of an effective date for a grant of TDIU prior to November 5, 
1997. In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine. However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine does not apply. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date earlier than November 5, 1997, for the grant of 
TDIU is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


